Citation Nr: 0215160	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  He died in August 1999.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  She 
subsequently perfected a timely appeal regarding that issue.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in March 2000 and a Supplemental Statement of 
the Case (SSOC) in March 2002.


FINDINGS OF FACT

1.  The veteran died in August 1999.  The certificate of 
death lists the immediate cause of death as cardiogenic 
shock.  The underlying causes of death were noted to be acute 
myocardial infarction complicated by cardiopulmonary arrest, 
coronary artery disease, and severe left ventricular 
dysfunction.  Other significant conditions contributing to 
death were noted to be diabetes mellitus and hypertension.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of subtotal resection of the 
stomach, performed in 1952.

3.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's death was not caused 
by any disability which was incurred in or aggravated by 
service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death, nor may 
any disease involved in the veteran's death be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113,
1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra, see generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit has recently held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC, the 
SSOC, and correspondence provided by the RO, the appellant 
has been given notice of the information and/or medical 
evidence necessary to substantiate her claim.  Likewise, she 
has also been given notice that VA has a duty to assist her 
in obtaining any evidence that may be relevant to this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  In this 
regard, the Board notes a letter issued December 2001 in 
which the RO advised her of the enactment of the VCAA.  In 
that letter, the RO also advised her that VA would obtain 
medical records that she identified on her behalf.  

The Board notes that the appellant has not identified any 
pertinent evidence that she wishes VA to obtain on her 
behalf.  Thus, the Board concludes that VA has satisfied its 
duty to assist the appellant in apprising her as to the 
evidence needed, and in obtaining evidence pertaining to her 
claim, under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West Supp. 2002)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal analysis

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that the veteran's death was related to his military 
service.

The Board notes that the veteran served on active duty in the 
U.S. Marine Corps from February 1943 to March 1946, including 
service in the Pacific.  His service medical records are 
negative for any complaints or treatment for diabetes 
mellitus or cardiovascular problems, including heart problems 
and hypertension.  These records reveal that he was treated 
for a duodenal ulcer during service.  In a report of physical 
examination completed in March 1945, the veteran's heart and 
cardiovascular system were specifically found to be normal.  
His blood pressure was initially found to be 124/76, and, 
three minutes after exercise, it was found to be 126/76.

Post-service treatment medical records show that, in January 
1952, the veteran was hospitalized after complaining of 
stomach pain.  During that admission, he underwent a subtotal 
gastrectomy.  He was given a discharge diagnosis of a 
duodenal ulcer with secondary pyloric obstruction.  Shortly 
thereafter, in a March 1952 rating decision, the RO granted 
entitlement to service connection for resection of the 
stomach, and assigned a 40 percent disability evaluation.

In August 1999, the veteran died.  The certificate of death 
lists the immediate cause of death as cardiogenic shock.  The 
underlying causes of death were noted to be acute myocardial 
infarction complicated by cardiopulmonary arrest, coronary 
artery disease, and severe left ventricular dysfunction.  
Other significant conditions contributing to death were noted 
to be diabetes mellitus and hypertension.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, certain diseases, such as diabetes mellitus and 
cardiovascular-renal disease including hypertension, when 
manifest to a compensable degree within one year after the 
veteran's separation from military service, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the appellant's claim.  In essence, we believe that 
the evidence of record demonstrates that the veteran's death 
was not the result of a disability that was incurred in or 
aggravated by active military service.

As noted above, the appellant has contended that the 
veteran's death was related to his military service.  
However, she has not explained in what way she believes his 
death to be related to his military service.  It is unclear 
whether she is asserting that his service-connected stomach 
disorder contributed to his death, or is asserting that one 
of the disabilities listed on his certificate of death 
developed as a result of his military service.  In any event, 
because Board recognizes that we have a responsibility to 
consider all possible avenues by which the appellant may 
establish service connection for the death of the veteran, we 
have considered both of these possibilities.  See Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 2000).

With respect to the issue of whether the veteran's service-
connected stomach disability caused or contributed to his 
death, the Board notes that we have found the most probative 
evidence of record to be the veteran's certificate of death.  
As discussed above, the certificate of death lists the 
immediate cause of death as cardiogenic shock.  The 
underlying causes of death were noted to be acute myocardial 
infarction complicated by cardiopulmonary arrest, coronary 
artery disease, and severe left ventricular dysfunction.  
Other significant conditions contributing to death were noted 
to be diabetes mellitus and hypertension.  Thus, this 
document, which was certified by a physician, in no way 
suggests that the veteran's service-connected stomach 
disorder either caused or contributed to his death.  The 
Board notes that there is no contradictory medical evidence 
of record regarding the cause or causes of the veteran's 
death.  Accordingly, the Board concludes that the 
preponderance of the competent and probative evidence is 
against finding that the veteran's service-connected stomach 
disorder either caused or contributed to his death.

With respect to the issue of whether the disabilities listed 
on the veteran's certificate of death developed as a result 
of military service, the Board notes that his service medical 
records are negative for any complaints or treatment for 
diabetes mellitus or for cardiovascular problems, including 
heart problems and hypertension.  Most significantly, 
physical examination during service specifically revealed the 
veteran's heart and blood pressure to be normal.  There are 
no post-service medical records revealing complaints or 
treatment for such problems until the veteran's death in 
August 1999, which occurred approximately fifty-three years 
following his separation from service.  There is also no 
competent medical evidence demonstrating that these disorders 
were related to the veteran's military service or to his 
service-connected disability.  In light of this record, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's cardiovascular problems or 
diabetes mellitus were either incurred in service or 
developed secondary to a service-connected disability.

Although the appellant may sincerely believe that the 
veteran's death was in some way related to his military 
service, it is well established that, as a layperson, she is 
not considered capable of opining, no matter how sincerely, 
as to the nature or etiology of the disabilities that caused 
or contributed to the veteran's death.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's death was in any way related to his military 
service.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2002), 
calling for an examination or opinion when necessary to make 
a decision on a claim.  However, as discussed in detail 
above, the earliest evidence of a diagnosed cardiovascular 
disability or diabetes mellitus does not appear in the record 
until the veteran's death, which did not occur until 
approximately fifty-three years following his separation from 
service.  Moreover, there is no competent evidence whatsoever 
of a link between these disabilities and the veteran's 
military service.  There is also no competent evidence of 
record suggesting that the veteran's service-connected 
postoperative stomach disability either caused or contributed 
to his death.  As noted above, the appellant has not 
identified any treatment records or other medical evidence 
that might support her claim for benefits.  In fact, she has 
not explained in what way she believes that the veteran's 
death was related to his military service.   In light of this 
record, the Board believes that any opinion obtained 
regarding a relationship between the veteran's death and his 
military service would be based on sheer speculation, and, 
based upon this record and the VCAA, is not necessary for us 
to reach our decision.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting that the 
"Board [is] not bound to accept opinions of two physicians 
who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board believes that a remand of this case, or 
other development efforts to obtain such an opinion, is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430. 

In closing, the Board wishes to express its deepest sympathy 
for the appellant's loss of her husband, who served honorably 
in the U.S. Marine Corps in World War II, and also our 
appreciation of her obvious sincerity in pursuing this claim.  
We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (old and new 
versions) and 38 C.F.R. § 3.102, but the Board does not find 
the evidence is in approximate balance so as to warrant its 
application.  The preponderance of the evidence of record 
establishes that the cause of the veteran's death was not 
related to military service, either directly or proximately.  
Accordingly, the claim for service connection for the cause 
of the veteran's death must be denied.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

